Citation Nr: 1819444	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-32 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1970 to September 1974. 

This matter is before the Board of Veterans' Appeals on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. The Veteran testified before the undersigned in a May 2017 videoconference hearing. A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current claimed right shoulder disability is the result of a 1972 motorcycle accident which occurred during active service while deployed in Guam. The Veteran further asserts that he has experienced shoulder pain since the injury. The Veteran's service treatment records are silent for any complaints or diagnoses of a right shoulder condition during service. 

The Veteran was afforded a VA examination in June 2011. The Veteran was assessed as having degenerative changes of the right shoulder; however, the VA examiner opined that the Veteran's disability was not due to or a result of military service because there was no evidence of a right shoulder injury during active service. 

The examiner's etiological opinion improperly relies largely, if not entirely, on the absence of contemporaneous medical evidence and does not adequately consider all competent evidence of record. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records). The Board notes that the June 2011 examiner indicated that the Veteran seemed to have difficulty recalling events. However, the Board finds that the Veteran is an accurate historian, as his recollection of the motorcycle accident and resultant shoulder injury has been consistently reported throughout the period on appeal. Accordingly, the Veteran's lay statements are credible and should have been given adequate consideration in rendering the June 2011 medical opinion. 

Given this deficiency, the Veteran must be afforded a new examination to determine the etiology of his diagnosed right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right shoulder disability. The entire claims file must be reviewed by the examiner.

Based on a review of the evidence, and with consideration of the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disability had its onset in service or is related to an injury or disease incurred in service, to include the 1972 motorcycle accident and resultant shoulder injury.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so. In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. The AOJ should then readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




